EXHIBIT 10.1

AMENDMENT AND ADDENDUM DATED AS OF JULY 26, 2006
(the “amendment”)
TO THAT CERTAIN CONVERTIBLE LOAN AGREEMENT ENTERED INTO AS OF APRIL 4, 2006

This Amendment is entered by and among Fortissimo Capital Fund GP, L.P., on
behalf of the several parallel partnerships in which it serves as the General
Partner (the “Lead Lender”), whose principal offices are located at 14 Hamelacha
Street, Park Afek, Rosh Haayin 48091, Israel, Shem Basum Ltd., an Israeli
company, having its address at 8 Hanna Senesh St., Kfar Saba, Israel (“Beilis”);
Michael Chill, an individual having his address at 210 West 89th Street Apt.
4-N, New York, NY 10024, U.S.A. (“Chill” and together with Beilis and the Lead
Lender, the “Accelerating Lenders”), and Radview Software Ltd., an Israeli
corporation, corporate registration number 511627952, with its principal offices
in Israel located at 2 Habarzel Street, Tel Aviv 69710, Israel and its principal
offices in the U.S.A. located at 7 New England Executive Park, Burlington, MA
01803 (the “Borrower” or the “Company”).

RECITALS

WHEREAS, on January 26, 2006, the Lead Lender and the Borrower entered into a
Bridge Loan Agreement (the “BLA”), pursuant to which the Lead Lender has agreed
to advance to the Company by installments a loan in the amount of up to
US$500,000, all as set forth in the BLA (principal amounts actually borrowed
under the BLA and any interest accrued thereon shall hereinafter be defined as
the “Bridge Loan Amount”); and

WHEREAS, the Accelerating Lenders, Mr. Yehuda Zisapel (“Zisapel”) and the
Borrower have entered into a Share Purchase Agreement, dated as of April 4,
2006, pursuant to which the Accelerating Lenders and Zisapel shall make an
equity investment of up to US$3,000,000 in the Company (the “SPA”); and

WHEREAS, concurrently with the entering into the SPA, the Accelerating Lenders,
Zisapel and the Borrower entered into a Convertible Loan Agreement, dated as of
April 4, 2006 (the “CLA”), pursuant to which the Accelerating Lenders and
Zisapel shall advance to the Company a loan in the amount of US$250,000 (in
addition to the US$500,000 made available to the Company under the BLA)
concurrently with the SPA Closing (as such term is defined in the CLA; the
aforesaid US$250,000 amount shall hereinafter be defined as the “Principal
Amount”), of which the respective portions of the Accelerating Investors are set
forth on Schedule 1.1 hereto (the “Accelerated Portion of the Principal
Amount”); and

WHEREAS, the Accelerating Lenders and the Borrower wish to amend certain of the
provisions of the CLA so that the Accelerated Portion of the Principal Amount
shall be made available to the Borrower prior to the SPA Closing, all as set
forth in the CLA as amended hereby, while the balance of the Principal Amount
shall remain available to the Borrower from Zisapel pursuant to the original
terms of the CLA.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


1.                                      INTERPRETATION.

The preamble to this Amendment shall be deemed an integral part hereof.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the CLA. The meaning of capitalized terms which are defined herein
shall apply to such terms when used in the CLA, as amended hereby.


2.                                      AMENDMENT OF THE CLA

The Accelerating Lenders and the Borrower hereby agree to amend the CLA, as
follows:


2.1                               AMENDMENT OF SECTION 1.1 OF THE CLA
(DEFINITION OF LOAN DATE).

The provisions of Section 1.1 (a) of the CLA shall be replaced in their entirety
by the following:

“Subject to the terms and conditions of this Agreement, each of the Lenders,
severally and not jointly, agrees to provide to the Borrower with a loan in the
amount set forth opposite the name of such Lender in Schedule 1.1 hereto,
amounting in the aggregate to the Principal Amount. The Company acknowledges
that it has received from the Lead Lender a total of $500,000, constituting the
entire amount available for burrowing under the BLA.”


--------------------------------------------------------------------------------




In Section 1.1(b) the reference in the first sentence to “the Loan Date (as
defined below)” shall be replaced with the following text: “the Accelerated
Portion Loan Date or the Remaining Portion Loan Date (each, as defined below),
as the case may be”

The provisions of Section 1.1 (c) of the CLA shall be replaced in their entirety
by the following:

“The respective portion of the Principal Amount of each of the Accelerating
Lenders, as set forth in Schedule 1.1 hereto (the “Accelerated Portion of the
Principal Amount”) shall be paid to the Borrower no later than July 27, 2006
(the “Accelerated Portion Loan Date”). Zisapel’s respective portion of the
Principal Amount shall be paid to the Company concurrently with the SPA Closing
(the “Remaining Portion Loan Date”)”.


2.2                               AMENDMENT OF SECTION 1.2OF THE CLA.

(i)                                     The provisions of Section 1.2 (a) of the
CLA shall be replaced in their entirety by the following:

“Unless earlier converted in accordance with the terms of Sub-Section 1.2 (b)
below, the Loan Amount shall become immediately repayable in full upon the
earlier to occur of: (a) the date which is thirty (30) days after the third
anniversary of the Remaining Portion Loan Date; (b) at the option of a Lender
with respect to such Lender’s portion of the Loan Amount, upon the occurrence of
an Event of Default (as defined herein); or (c) in respect only of the Loan
Amount attributable to the Accelerated Portion of the Principal Amount -  in the
event that (i) the SPA Closing has not taken place on or prior to August 27,
2006  or(ii)  the Borrower has not adopted the Resolutions (as defined below) at
the shareholders meeting, then in each of the circumstances under subsections
(i) or (ii) above, by September 15, 2006, unless Borrower has received a written
extension of such repayment date by an Accelerating Lender, which notice shall
apply only to such Accelerating Lender’s respective portion of the Loan Amount. 
It is hereby clarified that concurrently with and in addition to the repayment
to the Lead Lender of its respective portion of the Loan Amount, the Borrower
shall repay to the Lead Lender the entire Bridge Loan Amount then outstanding.”

(ii)                                  The reference to “the Loan Date” in the
first line of Section 1.2(b) of the CLA shall be replaced with the following
text:

“the Accelerated Portion Loan Date or the Remaining Portion Loan Date, as the
case may be”.

(iii)                               The reference to “the Loan Date” in the
second line of Section 1.2(b) of the CLA shall be replaced the following text:

 “the Remaining Portion Loan Date”.


2.3                               AMENDMENT OF SECTION 1.5 OF THE CLA.

(i)                                   Delete in its entirety the preamble text
to Section 1.5 of the CLA reading:

“On or prior to the Loan Date, Borrower shall deliver to the Lenders the
following:”

(ii)                                Section 1.5(a) of the CLA shall be replaced
in its entirety by the following:

“Promptly following Borrower’s shareholders meeting, the Borrower shall deliver
to the Lenders a copy of the resolutions of Borrower’s audit committee, Board of
Directors (the “Board”) and Shareholders (collectively, the “Resolutions”),
approving the execution and performance by Borrower of this Agreement and its
annexes and the Charge Debentures (all, as defined below) in forms to the
reasonable satisfaction of counsel to Lead Lender. In the event that the
Borrower’s audit committee does not approve this Agreement, the Borrower shall
repay to Beilis its respective portion of the Loan Amount with the addition of
any Interest accrued thereon, within 14 days from the date of the Borrower’s
shareholders meeting. Notwithstanding the above, each of the other Accelerating
Lenders shall have the right (but not the obligation) to receive by assignment
in writing its pro-rata portion of the Loan Amount that was extended by Beilis
hereunder in consideration for payment to Beilis of such pro rata portion plus
the applicable Interest. It is hereby clarified that the non-participation of
Beilis in the Convertible Loan shall not affect the parties’ rights and
obligations under this Agreement.

2


--------------------------------------------------------------------------------




(iii)                             Add the following text at the beginning of
each of the provisions in Sections 1.5(b), 1.5(c) of the CLA:

“On or prior to the Accelerated Portion Loan Date, Borrower shall deliver to
the  Lenders…”

(iv)                              Add the following text at the beginning of the
provision in Section 1.5 (d) of the CLA:

“Concurrently with or prior to the SPA Closing or, in the event that the
Borrower has not delivered to the Lenders the Resolutions (pursuant to Section
1.5(a) above) then no later than 10 days following the Borrower’s general
meeting, the Borrower shall deliver to the Lenders…”


2.4                               ADDITION OF SECTION 1.6

Add the following text as Section 1.6 of the CLA:

“1.6      [Omitted]”


2.5                               AMENDMENT TO SECTION 1.7

In the fourth and fifth lines of Section 1.7, after the words “this Agreement”
insert “as amended”


2.6                               ADDENDUM AND AMENDMENT OF SECTION 1.8 OF THE
CLA.

(i)                                     Add the following new Section 1.8(b1)
after the provisions in Section 1.8 (b) of the CLA:

“(b1) For the avoidance of doubt and without derogating from the provisions of
Section 1.8(d) of this Agreement it is hereby clarified that Zisapel shall not
be eligible to exercise any rights he may have under the Floating or Fixed
Charge Debentures prior to his payment to the Borrower of his respective portion
of the Principal Amount.”

(ii)                                  The reference in Section 1.8 (c) of the
CLA to “Loan Date” shall be replaced with the following text:

“the Accelerated Portion Loan Date”.

(ii)                                  Following Section 1.8(e) of the CLA, a new
Section 1.8(f) shall be added as follows:

“(f) For the avoidance of doubt, in the event of full repayment of the Loan
Amount pursuant to Sub-Section (c) of Section 1.2 (a) of this Agreement each of
the Charges shall ipso facto expire and each of the Lenders undertakes to
execute any document reasonably required by the Company to effect the deletion
of such Charges from the records of any Israeli or non Israeli governmental
authority with which such charges have been filed.”


2.7                               AMENDMENT OF SECTION 3.1 OF THE CLA. 

Section 3.1 of the CLA shall be deleted in its entirety. It is hereby agreed
that: (i) the obligation of each Lender to advance such Lender’s portion of the
Principal Amount is subject to receipt by the Lenders of the documents listed in
Sections 1.5(b) and 1.5(c) of the CLA as amended hereby together with a
counterpart signature page of this Amendment signed by all parties hereto; and
(ii) the obligation of Zisapel to advance his portion of the Principal Amount is
subject to his receipt (in addition to the abovementioned deliverables) of the
documents listed in Sections 1.5(a) and 1.5(d)  and the occurrence of the SPA
Closing.


2.8                               REPLACEMENT OF SCHEDULE 1.1.

Schedule 1.1 attached to the Agreement shall be replaced with the Amended
Schedule 1.1 attached hereto.


3.                                      SCOPE OF THIS AMENDMENT.

Except for the amendments and addendum set forth herein, no other provision of
the CLA (and for the avoidance of doubt, of the BLA) is amended hereby and all
such other provisions shall remain in full force and effect in accordance with
their terms.

[remainder of page intentionally left blank – signature page to follow]

3


--------------------------------------------------------------------------------




SIGNATURE PAGE OF AMENDMENT TO CONVERTIBLE LOAN AGREEMENT

IN WITNESS WHEREOF, Borrower and Lenders have executed this Amendment as of the
date set forth in the preamble.

BORROWER

 

 

LEAD LENDER

 

 

 

 

 

 

Radview Software Ltd.

 

FORTISSIMO CAPITAL FUND GP, L.P.
BY: FORTISSIMO CAPITAL (GP)
MANAGEMENT LTD., ITS GENERAL PARTNER

 

 

 

 

 

/s/ JARON LOTAN

 

/s/ YUVAL COHEN

Name:

Jaron Lotan

 

Name:

Yuval Cohen

Title:

Chairman of the Board

 

Title:

Managing Partner

 

 

 

 

 

/s/ CHRISTOPHER DINEEN

 

 

 

Name:

Christopher Dineen

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SHEM BASUM LTD.

 

 

 

 

 

 

 

 

/s/  SHAI BEILIS

 

 

 

Name:  Shai Beilis

 

 

 

Title:  Managing Partner

 

 

 

 

 

 

 

 

 

 

 

MICHAEL CHILL

 

 

 

 

 

 

 

 

 

 

 

/s/ MICHAEL CHILL

 

 

 

 

4


--------------------------------------------------------------------------------




Amended Schedule 1.1

Name of Lender

 

Principal Amount

 

 

 

 

 

 

Fortissimo Capital Fund GP, L.P. (Lead Lender)

 

US

$

62,500

 

Shem Basum Ltd. / Shai Beilis

 

US

$

50,000

 

Yehuda Zisapel

 

US

$

125,000

 

Michael Chill

 

US

$

12,500

 

Sub-total

 

US

$

250,000

 

Fortissimo Capital Fund GP, L.P. - balance of Bridge Loan*

 

US

$

0

 

Total

 

US

$

250,000

 

 

--------------------------------------------------------------------------------

*               Fortissimo Capital Fund GP, L.P. has previously provided the
entire US$500,000 under the Bridge Loan.

5


--------------------------------------------------------------------------------